EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Advanced Medical Isotope Corporation(the "Company") on Form 10-Q for thequarter endedJune 30, 2009as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, James C. Katzaroff, Chief Executive Officer and I, L. Bruce Jolliff,Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. August 18, 2009 ADVANCED MEDICAL ISOTOPE CORPORATION By: /s/James C. Katzaroff Name: James C. Katzaroff Title: Chief Executive Officer and Chairman By: /s/L. Bruce Jolliff Name: L. Bruce Jolliff Title: Chief Financial Officer
